DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant has filed an RCE and Reply on 15 July 2022 that:
Amends claim 1 to remove the relative terms of “high” and “uniform” thereby overcoming the 35 USC 112(b) rejection;
Amended claim 1 to include the pre-exposure limitations from claim 2 while also cancelling claim 2 which has resulted in a reformulation of the prior art rejections to include Okano (previously applied to claim 2); and
Amended claim 1 to further limit the second layer as comprising a second hologram that varies based on lights of the second color and the third color but which amendment does not distinguish over the applied art of record as further explained below.
Response to Arguments
Applicant's arguments filed 15 July 2022 have been fully considered but they are not persuasive. 	
In regards to the 112(a) rejection, Applicant argues that amended claim 1 complies with the written description requirement of 112(a); “for instance, one of ordinary skill in the art readily would be able to make and/or use the claimed invention in light of at least the disclosure of Figs. 4 and 19 in combination with the description in paragraphs [0114], [0133], [0135], [136] and [0137] of the specification describe with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as claimed.”, pgs. 4-5 of Reply.
	In response, the claims continue to recite language not supported by the specification.  The additional specification sections cited by Applicant, namely Fig. 4, [0114], [0136]-[0137] that are in addition to those named in the Final Office Action as allegedly supporting the claims have been fully considered but found lacking the essential details pointed out in the 112(a) rejection of the Final Office Action and repeated herein.  Moreover, only attorney-opinion arguments have been offered and no other evidence such as an Affidavit or Declaration under 37 CFR 1.132 has been filed.
	Applicant also argues that Georgiou does not disclose a first hologram pattern that varies based on light of a first color comprising a blue light. This argument ignores the evidence presented in the Final Office Action in which [0025]-[0028] of Geogiou was cited for the blue light limitation.  
	Applicant further argues that Georgiou does not teach or suggest dividing the first layer and sequentially exposing the plurality of areas by blue light.  Again, this argument ignores the cited sections of Georgiou in the Final Office Action which states, inter alia, 
“although Georgiou states that DOEs (Bragg gratings) may be recorded using light of different (e.g. R, G, and B) wavelengths using concurrent or sequential exposures in [0028] Georgiou is not solely relied upon to disclose this sequential exposure of divided areas.”  Moser is then applied to supplement the Georgiou’s disclosure on these points particularly the “dividing” and “sequentially exposing” limitations of claim 1 with citations to [0031]-[0033] of Moser.  Instead of challenging these assertions, Applicant focusses on the blue light limitation but such limitation is disclosed by Georgiou.
	Applicant then makes a blanket assertion regarding the last two paragraphs of amended claim 1 concerning recording holograms in the second layer using red and green light.  But Applicant offers no specifics as to why the applied art does not disclose or suggest those limitations.  Curiously, Bruder was applied to teach the second layer limitations including recording holograms in the second layer using red and green light but Bruder is not substantively argued.
In sum, the Applicant’s arguments amount to individual attacks on the references.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The corresponding disclosure for the claimed method of manufacturing a holographic optical element is in Figs. 4, 18, 19 and [0114], [0131]-[0137] of the instant application.  These three figures and seven paragraphs, however, merely provide a rough sketch of how to manufacture a holographic optical element as recited in claim 1.  In particular, there is no disclosure of how the first layer is attached to a substrate.  Even more significantly, there is no disclosure of how to attach the second layer to the first layer.  While such attachment steps may be conventional, the specification offers no references to conventional examples and indeed does not identify any method or technique whatsoever to attach the first layer to a substrate or attach the second layer to the first layer.  
Furthermore, no particular material is mentioned for the substrate, first layer or second layer which deepens the mystery as to how such unknown materials may be attached to one another.  
Furthermore, the disclosed devices (Figs. 16-17) for manufacturing holographic elements (HOEs) have no element, technique or method for the claimed attaching steps but instead records the HOEs on a fully formed component having the substrate and two layers already attached together and to the substrate.  See [0112] and [0131] and Figs. 16-17 in which the substrate (SUB) and layers are already fully constructed/attached when the holograms are recorded in the first and second layers.  This further deepens the mystery as to how the claimed holographic element is manufactured. Indeed, the disclosure is also unclear as to when the second layer is attached to the first layer relative to the recording steps.
In summary, without any concrete guidance, example or shred of disclosure as to how and when one of ordinary skill in the art might attach a first layer to a substrate or attach a second layer to the first layer using unspecified materials for the layers/substrate there is serious doubt as to possession of the claimed invention at the time of filing.
Claims 3-4 are rejected under 112(a) due to their dependence upon claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Georgiou (US 20150378080 A1), Bruder (US 2016/0353092 A1), Moser (US-20060232839 A1) and Okano (JP 2012074091 A).  It is noted that a machine translation of Okano was provided with the first office action and that it includes notations further indicating relevance thereof and which are hereby incorporated by reference.

Claim 1
	In regard to claim 1, Georgiou discloses a method of manufacturing a holographic optical element, the method comprising:
attaching a first layer comprising a first hologram pattern that varies based on light of a first color comprising blue light to a substrate {volume hologram 36 is fabricated as an overlay on image-forming optic 12 (substrate) per Fig. 3, [0029].  As for the first hologram pattern, see the citations below for the dividing step};

dividing the first layer into a plurality of areas and sequentially exposing the plurality of areas by using light of the first color to record holograms on the first layer
 {Fig. 6 volume hologram 36’ is divided into sections 58A, 58B…58N (plurality of areas) wherein each section includes one or more holograms per [0033]-[0035] that are recorded/burned in using light of a first color per [0025]-[0028] using “concurrent or sequential exposures of the photopolymer” for each layer/Bragg grating including exposing using a blue light.} and;
attaching a second layer to the first layer {Fig. 4 shows first, second and third layers 44R, 44G and 44B that are attached}; and
recording holograms on the second layer by using light of a second color comprising green light 
wherein the second layer comprises a second hologram pattern that varies based on lights of the second color
 {see [0025]-[0028] a second hologram is recorded (e.g. green or red) on a second layer using (green or red) light}.
Although Georgiou clearly divides the first layer into a plurality of areas (58, 58B, … 58N) and exposes the plurality of areas by using light of a first color comprising a blue light and although Georgiou states that DOEs (Bragg gratings) may be recorded using light of different (e.g. R, G, and B) wavelengths using concurrent or sequential exposures in [0028] Georgiou is not solely relied upon to disclose this sequential exposure of divided areas.
Moser is an analogous reference because it is from the same field of manufacturing holographic optical elements as per [0002]-[0004] and solves the same problem of exposing a large holographic recording area as per [0010] and cites below. 
Moser also teaches dividing the first layer into a plurality of areas and sequentially exposing the plurality of areas by using light of a first color {see [0031]-[0033] discussing solving the problem of large format (size) recording material by using large area illumination to expose a large areas at one time or using a step and repeat technique in which one defined (divided) area is exposed, the illumination system and recording material being moved relative to each other and then sequentially exposing the next area in order to provide a large aperture device.}
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Georgiou’s dividing the first layer into a plurality of areas (58, 58B, … 58N) and exposing the plurality of areas by using light of a first color comprising a blue light such that the exposing is a sequential exposing of the plural areas as taught by Moser because Georgiou discloses or at least motivates using concurrent or sequential exposures in [0028] Georgiou; because Moser motivates such sequential exposure in order to expose a holographic optical element having a large format or effective aperture which is wholly consistent and provides the details of exposing Georgiou’s large image-forming optic.
Although Georigiou clearly discloses dividing a volume hologram first layer into plural areas/sections and recording Bragg gratings (holograms) into first and second attached layers, the second layer is recorded with light of a single color and not two colors as claimed as further indicated above using strikethrough font.  In other words, Georgiou uses a three-layer HOE stack (one layer per color including blue for a first layer) instead of a two-layer HOE stack with one layer formed by two colors.
Bruder is analogous art from the same field of stacked holographic optical elements and methods of manufacturing such HOEs.  See abstract, Figs. 7-8 and cites below. 
Bruder also teaches recording holograms by using light of a first color in a first layer and recording holograms on the second layer by using light of a second color and light of a third color {See Fig. 7 including step 760 recording interference pattern, next specified color iteration and [0073]-[0077] in which first and second layers of the HOE are recorded using light of different wavelengths.  As to the “attaching” steps see stacking step 780.  See also Fig. 8 showing the layered HOE structure that results from this recording process.  As to the two layer HOE stack with the second layer being recorded with light of second and third colors see [0083]-[0084], [0036], [0019] teaching a two layer stack with one layer including, for example, interference patterns for red and blue and another layer have interference pattern for green as well as “light of any suitable color” which includes a second layer (two layer HOE stack) with the second layer being recorded with red and green}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Georigiou’s method of manufacturing a holographic optical element that divides a volume hologram first layer into plural areas/sections and records Bragg gratings (holograms) into first and second attached layers such that the second layer is recorded using light of two colors as claimed (a second (green) color and light of a third (red) color) because a) a two layer stack is thinner, uses less materials than a three layer stack, and may be recorded faster since only two layers are being recorded instead of three; and/or b) because doing so merely combines prior art elements according to known methods to yield predictable results.
Georgiou is also not relied upon to disclose performing pre-exposure on the first layer by using a light source that has a low coherence.
Okano is an analogous reference from the same field of manufacturing holographic optical elements.  See abstract and cites below.
Okano also clearly teaches that holographic recording media use photopolymers in which is it necessary to expose the recording medium in advance to consume oxygen and increase the sensitivity using a pre-exposure process in which the layer is pre-exposed using a light source that has low coherence in order to prevent generation of noise.  See Pages 2, 3, and 5.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination to include performing pre-exposure on the first layer by using a light source that has a low coherence as taught by Okano because Okano motivates such pre-exposure to reduce noise and increase sensitivity and/or because doing so merely combines prior art elements according to known methods to yield predictable results.

Claim 4
In regard to claim 4, Georgiou discloses wherein second hologram patterns are recorded on the second layer after first hologram patterns are recorded on the first layer {note that the HOEs are disclosed as being “stacked” or otherwise recorded in stacked layers in Fig. 7, [0074]-[0078] while [0082]-[0084] clarifies that the HOEs 930, 920, 910 may be stacked/recorded/exposed in any suitable order}.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Georgiou, Bruder, Moser and Okano as applied to claim 1 above, and further in view of Mueller (WO 9743696 A1).
Claim 3
In regard to claim 3, Georgiou is not relied upon to disclose wherein the performing the pre-exposure on the first layer is performed twice.
	Initially it is noted that Applicant has not disclosed any particular material, recording wavelength or recording power for pre-exposure.  Instead, the instant disclosure merely mentions pre-exposure time periods in [0136] and Fig. 20.  As such, performing the pre-exposure “twice” has very little context such that the BRI of “twice” is quite broad.  
	Mueller is a highly analogous reference from the same field of pre-exposing photopolymerizable materials with non-coherent light to increase the sensitivity of the recording medium.  See Field of invention and Background on pgs. 1-3 and cites below.
Mueller also discloses wherein the performing the pre-exposure on the first layer is performed twice.  See pg. 9 and particularly the Example on pgs. 10-12 and Table 1.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination and specifically Okano’s performing pre-exposure on the first layer by using a light source that has a low coherence such that the performing the pre-exposure on the first layer is performed twice as taught by Mueller because doing so increases the fluence and effective sensitivity as motivated by Table 1 and pgs. 11-12 of Mueller.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Wiltshire (US 2015/0009456) discloses a 2 -ayer HOE stack with blue on first layer and green/red on the second layer which may be recorded in any order.  See [0002], [0024], [0031]-[0033] and are highly relevant to anticipated amendments to claim 1 as well as pending claim 4.
Kihara is an analogous reference because it is from the same field of manufacturing holographic optical elements as per [0001]-[0003] and solves the same problem of exposing a large holographic recording area.   Kihara also teaches dividing the first layer into a plurality of areas and sequentially exposing the plurality of areas by using light of a first color comprising a blue light such that uniform light efficiency is obtained and holograms are recorded with high optical power density {see Fig. 14, [0157]-[0158] teaching sequentially exposing Holograms HS1, HS2…HSQ.  See also [0073]; Fig. 8B [0096]-[0102]; [0145]-[0151] discussing feeding the recording medium in steps (one element hologram) such that each of the N areas may be sequentially exposed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486